DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 04/20/2022 Amendment and RCE.
Claims 1-7, 9-21 are pending and examined.  Claim 8 has been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,780,144 to Seong et al. (hereafter Seong) in view of US 8,951,859 Higashitani et al. (hereafter Higashitani) with support of US 8,476,708 to Fukuzumi et al. (hereafter Fukuzumi) and US 10,008,265 to Hsu (hereafter Hsu).
	Regarding independent claim 1, Seong teaches a semiconductor device, comprising: 
a first memory section and a second memory section that are sequentially stacked in a vertical direction on a top surface of a substrate (FIG. 10: memory section 130 and 230 stacked on top of a substrate 102), 
wherein the second memory section comprises: 
a conductive line on the bit line (FIG. 10-11: top word line 210 on the top of bit line 120 for memory section 230); and 
a variable resistance memory cell between the bit line and the conductive line (FIG. 1: memory cell MC), 
wherein the variable resistance memory cell comprises: 
a magnetic tunnel junction pattern (FIG. 1: memory element 132, see 7:12-17); and 
a bi-directional switching pattern connected in series to the magnetic tunnel junction pattern (FIG. 3: switching device 134, see 8:44-52), 
wherein the variable resistance memory cell are positioned at a height from the substrate between that of the bit line and that of the conductive line (FIG. 11: memory element 132 of memory section 230 is between bit line 120 and top word line 210).
However, Seong does not teach the remaining limitations.
	Higashitani teaches a memory device comprising [first] memory section having U-shape NAND strings, 
wherein the first memory section comprises: 
an electrode structure including a plurality of gate electrodes that are stacked along the vertical direction on the top surface of the substrate (FIG. 13: odd layers L1-L15 are provided control gates and select gates); 
a bit line on the electrode structure (FIG. 13: bit line BL); 
a common source line on the electrode structure (FIG 13: e.g. source line SL1); and 
a vertical pattern penetrating the electrode structure, the vertical pattern electrically connecting the bit line to the common source line (FIG. 13: U-shaped pattern comprising H1, BG1 and H2); and
a vertical insulator conformal along an outer surface of the vertical pattern (FIGS. 14A-14B: tunnel oxide 1452), the vertical insulator having an upper surface at the same height as an upper surface of the vertical pattern (see FIG. 13);
a first conductive pad connecting the vertical pattern to the common source lines (FIG. 13: the pad connecting H2 to SL1); and 
a second conductive pad connecting the vertical pattern to an upper contact, the upper contract connecting to the bit line (FIG. 13: the pad connecting H1 to BL),
the width of the vertical pattern and the vertical insulator is equal to a width of the first conductive pad (FIG. 13: there appears the width of the H2 is equal to the width of the first pad connecting H2 to SL1 as shown in the figure),
a width of the vertical pattern and the vertical insulator is equal to a width of the second conductive pad (FIG. 13: there appears the width of the H1 is equal to the width of the second pad connecting H1 to BL as shown in the figure),
the upper surface of the vertical pattern contacting a bottom surface of the first conductive pad is above an uppermost gate electrode of the plurality of gate electrodes (FIG. 13: the second pad is above odd layers L1-L15 as shown in the figure).
Since Seong and Higashitani are all from the same field of endeavor, the purpose disclosed by Higashitani would have been recognized in the pertinent art of Seong.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that the 3D MJT memory device of Seong could be converted into 3D hybrid NAND-MJT memory by replacing the bottom memory area 130 in FIG. 10 of Seong with U-shape NAND string memory of Higashitani (see FIG. 1 of Fukuzumi for support of such structure), when a hybrid memory is needed for memory operation, such as digital processing (see 6:12-15 of Hsu for support of intended use).
Regarding dependent claim 2, Seong teaches wherein the variable resistance memory cell is connected to the bit line and the conductive line (FIG. 11: memory element 132 of memory section 230 is between bit line 120 and top word line 210).
Regarding dependent claim 3, Higashitani teaches wherein the plurality of gate electrodes include: upper cell gate electrodes that are stacked along the vertical direction on the top surface of the substrate (FIG. 13: odd layers L1-L15 on the left of back gate BG1); lower cell gate electrodes that are stacked along the vertical direction on the top surface of the substrate (FIG. 13: odd layers L1-L15 on the right of back gate BG1), the lower cell gate electrodes horizontally spaced apart from the upper cell gate electrodes (FIG. 13: spaced apart by the U-shaped structure as shown); a string select gate electrode between the bit line and the upper cell gate electrodes (FIG. 13: odd layer L15 as upper select gate electrode); and a ground select gate electrode between the common source line and the lower cell gate electrodes (FIG. 13: odd layer L1 as lower select gate electrode).
Regarding dependent claim 4, Higashitani teaches wherein the vertical pattern includes: a first vertical semiconductor pattern penetrating the string select gate electrode and the upper cell gate electrodes (FIG. 13: memory holes H1); a second vertical semiconductor pattern penetrating the ground select gate electrode and the lower cell gate electrodes (FIG. 13: memory holes H2); and a horizontal semiconductor pattern below the electrode structure, the horizontal semiconductor pattern connecting the first vertical semiconductor pattern to the second vertical semiconductor pattern (FIG. 13: back gate BG1).
Regarding dependent claim 5, Higashitani teaches wherein the first vertical semiconductor pattern is connected to the bit line, and the second vertical semiconductor pattern is connected to the common source line (see FIG. 13).
Regarding dependent claim 6, Higashitani teaches wherein the common source line is positioned at a height from the substrate between that of the electrode structure and that of the bit line (see FIG. 13).
Regarding dependent claim 7, Seong teaches wherein the bi-directional switching pattern comprises a chalcogen element (see 8:7-28).
Regarding dependent claims 9-12, Seong teaches wherein the variable resistance memory cell further comprises: a conductive pattern between the magnetic tunnel junction pattern and the bi- directional switching pattern (FIG. 2A: middle electrode ME2), wherein at least a portion of the conductive pattern is amorphous or comprising metal nitride and carbon (see 8:59-67).
Regarding dependent claim 13, Seong teaches wherein the variable resistance memory cell further comprises: a first electrode spaced apart from the conductive pattern across the magnetic tunnel junction pattern (FIG. 11: bottom electrode BE2); and a second electrode spaced apart from the conductive pattern across the bi-directional switching pattern (FIG. 11: top electrode TE2).

Allowable Subject Matter
Claims 14-20 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowance:
The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation(s), in combination with the remaining claimed limitations.
With respect to independent claim 14:  wherein the bit line is connected to the upper contact and the variable resistance memory cell in common.
With respect to dependent claim 21: wherein, the bit line is connected to the upper contract and the variable resistance memory cell in common.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-13 have been considered but are moot because the new ground of rejection rely on new reference to Higashitani.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 23, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824